            Case 1:20-cv-03395-LLS Document 5 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KOKY XAVIER PLAZA,

                                 Plaintiff,
                                                                    20-CV-3395 (LLS)
                     -against-
                                                                          ORDER
DEPARTMENT OF CORRECTION,

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

         Plaintiff, proceeding pro se, brings this action under 42 U.S.C. § 1983 regarding his

detention at Rikers Island and his potential risk of contracting COVID-19. Plaintiff claims that

he expected to be released on March 30, 2020, but that Defendant New York City Department of

Correction (DOC) failed to do so. Although Plaintiff does not state the relief he seeks, it appears

that Plaintiff seeks release.

         Plaintiff signed the complaint on March 30, 2020, and the Court received it on April 30,

2020. According to records maintained by the DOC, 1 however, Plaintiff was released from

custody on April 9, 2020; he has not provided the Court with a new address.

         The Court therefore directs Plaintiff, within 30 days of the date of this order, to notify the

Court in writing whether he intends to pursue this matter. Because Plaintiff has not notified the

Court of his new address, this order will be sent to the Rikers address provided in the complaint.

If Plaintiff does not comply with this order within the time provided, the Court will dismiss this

action without prejudice under Rule 41(b) for failure to prosecute.

         In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

1
    http://a073-ils-web.nyc.gov/inmatelookup/pages/common/find.jsf.
            Case 1:20-cv-03395-LLS Document 5 Filed 05/12/20 Page 2 of 2



are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

                                           CONCLUSION

         The Court directs Plaintiff, within 30 days of the date of this order, to notify the Court in

writing whether he intends to pursue this matter.

         A copy of this order is to be mailed in chambers.

SO ORDERED.

Dated:     May 12, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   2
